Treat, D. J.
It is not advisable, in passing on this motion, to elaborate the views of the court; for the case must go to final hearing oh the merits.
It must suffice to say that the relationship of the parties to the controversy is complicated by the alleged contract between them, and its alleged abrogation. Whether the original contract and its alleged abrogation covered the copyright, is yet to be determined; also the question of non-performance of covenants. It may be that defendant’s compilation is substantially a reproduction, within the rules of law, of plaintiff’s publication, or it may be otherwise; yet upon this motion, under the doubts existing, the rule in equity requires, and it is so ordered, that instead of an injunction simpliciter, that the defendant give a bond in the- sum. of $5,000, with John P. Hilfenstein as surety, to answer to any damages that may be adjudicated against him in this case; and that he keep an account of all the books by him hereafter sold or otherwise disposed of, and preserve an account of those heretofore sold and disposed of, which the plaintiff alleges are covered by the terms of the contract between them and the supposed assignment of the copyright in the bill mentioned; that is, of “The American Farmers’ Pictorial Cyclopedia of Live-Stock,” etc., published by the defendant.